UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7333



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SCOTT ANTHONY MARTIN, a/k/a Patsy Martin,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-00-82)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Anthony Martin, Appellant Pro Se.     Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Anthony Martin appeals from the district court’s order

denying his request for preparation of transcripts at government

expense in order to prepare a motion under 28 U.S.C.A. § 2255 (West

Supp. 2001).   We have reviewed the record and the district court’s

order and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       United States v. Martin, No. CR-

00-82 (E.D. Va. filed July 13, 2001; entered July 16, 2001).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2